Citation Nr: 1746108	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-38 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to Special Monthly Compensation (SMC) based on a need for a higher level of aid and attendance benefits.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to September 1967 and March 1969 to December 1987, to include service in the Republic of Vietnam.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision from the Department of Veterans (VA) Regional Office (RO) in Baltimore, Maryland.  
 
In September 2017, the Veteran testified during a Central Office hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is in need of a higher level of aid and attendance based on a need for personal health-care services provided on a daily basis by a medical professional.


CONCLUSION OF LAW

The criteria for SMC based on a need for a higher level of aid and attendance benefits have been met.  38 U.S.C.A. §§ 1114, 5102, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(b) (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts he is entitled to special monthly compensation by reason of being in need of a higher level of aid and attendance benefits due to his service-connected disabilities.  
Special monthly compensation is payable under 38 U.S.C.A. § 1114(l) if, as the result of service-connected disability, a veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Under 38 U.S.C. § 1114(r) a Veteran qualifies for a higher level of aid and attendance in certain circumstances.  A veteran receiving the maximum rate under 38 U.S.C. § 1114(o), who is in need of regular aid and attendance or a higher level of care, is entitled to an additional allowance during periods that he or she is not hospitalized at expense to the United States government.  38 U.S.C.A. § 1114(r) (West 2014).  A greater level aid and attendance allowance is authorized by 38 U.S.C.A. § 1114(r)(2), and is payable in lieu of the regular aid and attendance allowance authorized by 38 U.S.C.A. § 1114(r)(1).  Id.  These allowances are known as R1 and R2 respectively.

The need for a higher level of care which necessitates the payment of R2 means that the veteran requires personal health-care services provided on a daily basis in their home by a person who is licensed to provide such services or who provides such services under the regular supervision of a licensed health-care professional.  38 C.F.R. § 3.352(b)(2).  Personal health-care services include (but are not limited to) such services as physical therapy, administration of injections, placement of catheters, and the changing of sterile dressings, or similar functions which require professional health-care training or the regular supervision of a trained health-care professional to perform.  A licensed health-care professional includes (but is not limited to) a doctor of medicine or osteopathy, a registered nurse, a licensed practical nurse, or a licensed physical therapist.  Id. 

During the September 2017 Board hearing the Veteran and his wife testified that the Veteran cannot dress himself without assistance; he can no longer feed himself without assistance; and the Veteran cannot transfer to the commode without assistance and he requires the use of a catheter and briefs.  They testified that a VA nurse assists him four hours a day, five days a week, but that he is reliant on assistance from his wife and a private caregiver the remainder of the week.  Specifically, the VA nurse provides two hours in the morning and two hours in the evening and the Veteran's wife testified that they must pay for a private caregiver between those times because the Veteran "can't sit in his urine and the [bowel movements] all day."  The Veteran testified that he has problems gripping and lifting, difficulty writing, and problems with his fine motor skills.  The Veteran's wife testified that a VA occupational therapist reported that the Veteran should not use the microwave as it could present a danger to himself.  She testified that the Veteran is hospitalized every 21 days to address his urinary tract infections that are a result of his multiple sclerosis.

The Veteran is service connected for loss of use of both feet due to multiple sclerosis, prostate cancer with urinary incontinence, urinary incontinence, multiple sclerosis, paralysis of the right and left upper extremities due to multiple sclerosis, spondylolisthesis, L5 S1, and bilateral deafness.  He has been awarded special monthly compensation at the L-1 level for loss of use of both feet due to multiple sclerosis, P-1 level for loss of use of both feet due to multiple sclerosis with additional disabilities rated at 50 percent or more, and P-2 level for loss of use of both feet due to multiple sclerosis with additional disability, prostate cancer, independently rated at 100 percent.  

During the May 2012 examination for aid and attendance or housebound status (Legacy Content Manager C&P Exam) the examiner reported that the Veteran requires regular assistance of another person in attendance of his activities of daily living; he requires another person protecting himself from ordinary hazards of his daily environment; and the Veteran is completely restricted to his home and never leaves the facility without another person being in attendance.  On physical examination the examiner reported that the Veteran's upper extremities revealed generalized weakness with limited grasp of his hands, loss of sensation, and limited range of motion.  He reported the Veteran's lower extremities also revealed generalized weakness with loss of sensation, slight atrophy that was greater on the right than the left, and a foot drop.  He reported the Veteran has no ability to stand or ambulate and uses a scooter and wheelchair for mobility.  The examiner reported that the Veteran is homebound and not bedridden, that his multiple sclerosis is progressing resulting in significant limited physical activity and requiring assistance, and that his problems result in significant financial burden on both the Veteran and his wife.  The examiner recommended aid and attendance benefits for the Veteran. 

VA treatment records reflect that the Veteran undergoes treatment for his multiple sclerosis and has been hospitalized 13 times over the past year for urinary tract infections related to his chronic catheterization.

Statements from the Veteran's private and VA treatment provider, as well as VA forms 21-2680 (examination for housebound status or permanent need for regular aid and attendance) submitted in March 2012 and August 2014 also indicate that the Veteran has difficulties with activities of daily living and that he requires the aid and attendance of another due to his service-connected multiple sclerosis.

The Board has reviewed the complete record and concludes that the most probative evidence supports the Veteran's assertions.  The Board observes that the medical evidence and lay statements show that the Veteran not only meets the criteria for aid and attendance under the R1 criteria, but that he requires the assistance of a licensed health professional to provide personal health care services at home as a result of his service-connected disabilities.  Based on the foregoing, the Board finds that the preponderance of the evidence warrants a higher level of aid and attendance benefits due to service-connected disabilities.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.352(b).


ORDER

Entitlement to SMC based on the need for a higher level of aid and attendance at the R2 rate is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


